Order granting defendants’ motion to amend their answer so as to include the defense of the Statute of Frauds, which motion was made about four years after the joinder of issue, affirmed, with $10 costs and dis*892bursements, with, leave to defendants to serve an amended answer within ten days from the entry of the order hereon. That the proposed additional defense had been omitted from the answer through inadvertence has not been satisfactorily controverted, and the plaintiff has not shown that he will be prejudiced by the amendment. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.